Title: To Thomas Jefferson from James Oldham, 26 November 1804
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir— 
                     Richmond november 26th. 1804.
                  
                  Your favor of the 13th. Inst. I receiv’d from my friend Mr. Payton as I was there at his House; Should of come a week sooner to Richmond had I not of receiv’d a message from Mr. Samuel J. Cable the evening before I was about to start, requesting me to call on him at amherst, which I did, and he agree’d that I should go to work for him on the first of march at Amherst, The sashes venition shutters and doors for his Building was to of done at Richmond this winter which would of been a moast capital Job, but I find it impassable to get Lumber in this place Sutable for the purpose. Have rode To all the sawmills in the country within Twelve miles round and cannot get any seasond Lumber, The Lumber that is maid use of in this plaice is all green and they never use any that is over 4¼ I. Thick?
                  This Will of corse prevent me from doing of your worke which should of taken a grait pleasure in doing, provided I could get such materials as would sute and enable me to render you a satisfaction in my worke.
                  as I was scearse of money I Took the Liberty to give Mr. John H craven a draft on you for the sum of 20 Dollars dated the 10th of November 1804. Which I hope will be excus’d?
                  If you are not in a hurry for the dores or if a Twelvemonth from this time would answer, should be glad to do them as in that Time could procour good Lumber for the purpose, however should a opertunity offer that would sute you better than to Depend on me should be willing for you to make use of it.
                  At the present must beg the favor you to give me a draft on Mr. Jefferson and Gibson by the return of post for 30 or 40 Dollars as I must Leave Richmond in a short time.
                  Ingraiv’d on my mind, Sir, and must there remain until I am no more, the moast savage treatment which I receiv’d from Gabriel Lilley and John Perry a few days before I left Albermarl and for no caws whatever as I solemly decleare to heaven, but Lilley says he acted from an athority given to him by your Honourable self, and in substance it is no less than to consider me as one of the moast vilest reches on earth. Lilley says his orders reciv’d from you was to inform me that it was your wish that I should not put my feet on Monticello or eaven on your Land and swore that he would blow me thro if I atempted to pass, Seconded by his purger’d brother-in Law John Perry, who swore that he would shoot the men that were in the cart if they attempted to pass. mr. craven had lent me his cart for the purpose of removeing my Tools to milton and I proceeded along the plain road apprehending no danger when those men stopd me and exercisd there athority as they say? a few days, previous to this I had ast the favour of Lilley to Let his cart or waggon to remove my Tools, when he answerd me that he would ce me and the Tools all in Hell first, upon this I turnd of from him: Upon the honour of a man Mr. Jefferson had I of thot or could I yet think that my going on any part of your possesions would of given you any offence moast certainly Sir, would never of done it, but thro a choice would of Left every rag of clothes and every tool that I posses’d; These men, Sir, for a considerable time past have united themselves and straind every nerve to Injour me but little indeed did I regard it, Had I, Sir of gon into your cellars with these men and others and there of got Beastly drunk, I should of bin in there sight a clever fellow besid geting a few bottles of wine; Had I of sind my naim to Perry’s bill of Lumber and also to his account of the days work which he chargd you with it would of still of been all well, but in preference to acting dishonestly I strove to do Justice to these men as also to your Honourable self. can it be possable, Sir, that you have never hurn of Lilly’s going into the cellar and getting drunk and to be oblig’d to be carried home. it is a well nown fact that Lilly fell out with me within six weeks after I first went to monticello, becaus I would not assist him to punnish Luis, nor have any thing to do with him, This mr. Randolph nows well; Luis went of from me Twice but it is well nown that I never punnishd him, and have a many a time wishd that I had of never of seen him; I much question if mr Lilley ever acquainted you how much flower and poark he fornishd his friends with the first year, that he had the supplying of us and her did he supply the Last year with corn.
                  The Barbarity that he maid use of with Little Jimmy was the moast cruel. to my noledge Jimmy was sick for thre nights and the moast part of the time I raly thot he would not of Livd, he at this time slepd in the room with me, I informd Lilly the boy was not able to worke and Begd him not to punnish him, but this had no affect he whipd him three times in one day, and the boy was raly not able to raise his hand to his Head?
                  it has been a constant song with Lilly and Perry and by them aserted that I was dischargd on there account and owld Stuart’s, be it as it may it is out of my power to prevent it and the all wise provedence knows my persecutions have been grait. but never the less I pray for my persecutors to be forgiven and fill happy in a seperation, and with a clear contience can say that was alway rady and willing to serve you. A due and may 
                  Heaven Bless You With Respect Your Obt Servt.
                  
                     James Oldham 
                     
                  
               